Citation Nr: 1733109	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a right foot condition, to include loss of feeling.

2. Entitlement to a compensable rating for a hockey stick shaped surgical scar on the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The matter was previously remanded in November 2014 for further development.


FINDINGS OF FACT

1. A right foot disability was not shown in service or for many years thereafter, and the most probative evidence indicates the claimed right foot disability is not related to service, or caused or aggravated by a service-connected disability.

2. The most probative evidence indicates that the hockey shaped scar is superficial and linear; is not tender, painful, or unstable; and does not cause limitation of function of the knee. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a right foot disability, to include loss of feeling, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for a compensable rating for a hockey stick shaped scar on the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In part, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a hockey stick shaped surgical scar on the right knee.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed.    Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, the Veteran was afforded   a VA examination, and an opinion was obtained. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  


Service connection may also be established for a disability that is proximately   due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



The Veteran claimed service connection in June 2009 for loss of feeling in his right foot and foot drop due to his knee condition.  He is service connected for right knee disabilities-medial meniscus and anterior cruciate ligament (ACL) repairs and accompanying surgical scars.  In his substantive appeal, he stated that after his second surgery in the Navy he sustained nerve damage and ended up with foot drop.

The Veteran's service treatment records reveal no complaints or findings of any neurological disability to the foot, nor any indication of foot drop.  His April 1997 separation examination revealed normal neurological findings and normal feet.  His feet and gait were normal.

On an April 2001 VA examination for his right knee disability, there were no complaints or findings concerning numbness in his right foot or right foot drop.  

The first mention of neurological complaints in the right leg (in the buttock area) was in 2002 when lumbar radiculopathy was noted.  Right foot complaints were noted in private treatment records from May 2005.  At that time, the Veteran was being treated for a back injury and he reported leg pain and numbness in the right buttock, right thigh, right calf, and right foot.  Diminished sensation in the calf and  the bottom of his right foot was noted.  The physician remarked that the back and leg pain was probably pretty obviously coming from the herniated L4-5 disc. In       a questionnaire asking what started the pain in the leg, the Veteran stated "I'm guessing it's from my back, a nerve or something." The Veteran underwent back surgery in June 2005.  Private treatment records from October 2005 from the same physician note that the Veteran was doing well and walking four miles about three to four times per week.

As there is no medical evidence of a neurological disability of the right foot in service or within one year following discharge from service, competent evidence is needed       to link any current neurological condition of the right foot with service or a service connected disability.  On this question, however, there is no medical opinion in favor of the claim.  

As an initial matter, the Board notes that the Veteran has alleged that he has           decreased sensation on the bottom of the right foot and foot drop since the        second surgery in service.  However, the Board does not find such assertion 
to be persuasive.  In this regard, his service treatment records reflect no complaints         or findings concerning any nerve impairment to the right foot at any time during service, to include following his surgery.  Moreover, as noted above, the first post service indication of right foot neurological symptoms was in 2005, at which time both the physician and the Veteran felt the nerve impairment was arising from the Veteran's back disability.  There was no mention by the Veteran at that time that he had suffered from foot numbness or foot drop ever since service.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if        it appears that the fact would have been recorded if present).  Further, following      the surgery, treatment records for a new right knee injury (incurred while playing basketball) from April 2008 to July 2009 noted that ankle and foot structures were within normal limits, and further made no mention of sensory loss in the right     foot or right foot drop.  Accordingly, the Veteran's assertion that foot drop or neurological symptoms in the right foot have existed since his knee surgery during service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Turning to the question of whether the Veteran suffers from a neurological disability of the right foot and whether such is related to service or service-connected disability, the Board finds the preponderance of the evidence is against the claim.  

In December 2009 the Veteran underwent a VA examination in connection with   his claim.  The examiner noted that the Veteran had had an ACL repair of his        right knee in the Navy in 1996 following an earlier 1996 medial meniscus repair.  The examiner noted that in July 2009 the Veteran's private physician revisited the medial meniscus which was causing an acute problem during the spring of 2009 and did some more cleanup work. The VA examiner noted that there was nothing in the Veteran's claims file with respect to his claimed foot drop and the Veteran reported to the examiner that he is not seeing a physician regarding that condition. However, as to the Veteran's claimed right foot condition, to include loss of feeling and     drop foot, the examiner indicated he was not able to provide an opinion without resort to mere speculation.  The examiner noted that no foot drop was found on examination, as the Veteran could walk on his heels and on his toes without evidence of foot drop or other motor deficit in the feet. The examiner diagnosed        a partial sensory deficit of the medial plantar nerve branch of the right tibial nerve. The examiner stated that there is no direct anatomic connection between nerves in the knee and nerves on the bottom of the foot without additionally involving the nerves as they run between those two areas.  No such involvement was found.  Moreover, it is not anatomically possible for the scars to cause nerve deficits in    the foot without also causing deficits between the knee scars and the foot and none were found on exam.  The examiner explained that one could speculate that the block that the Veteran recalled that was used to support the right knee during one   of the 1996 military surgeries subjected the nerves in back of the knee to excessive pressure for a length of time sufficient to damage them.  The examiner however, found no recorded evidence of the presence of any such damage on any medical visit from 1996 to the present. 

Pursuant to the November 2014 remand, in January 2015 the Veteran underwent another VA examination.  The examiner remarked that the Veteran does not have      a current diagnosis associated with the claimed right foot neurological conditions.  Further, the examiner noted that there are no notes from the Veteran's primary care physician regarding any foot drop conditions nor are there any neurology, EMG, or orthopedic consults or referrals regarding any foot drop or neurological conditions, in the claims file.  Upon examination, the examiner remarked that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner opined that it is less likely than not that the Veteran's current claimed right foot neurological condition is a condition that has been permanently aggravated by his service-connected right knee disability, to include the accompanying scars.  The examiner stated that the opinion was based on several factors.  First, service treatment records from the time period of the right knee diagnosis and surgical      care do not mention any foot drop or deficiency in neurological conditions of the right lower extremity.  Next, service treatment records from the time period of       the right knee physical therapy care do not mention any foot drop or deficiency in neurological conditions of the right lower extremity. Also, the Medical Evaluation Board Narrative Summary (MEB NARSUM) and final diagnosis from the time period of the right knee diagnosis and surgical care do not mention any foot drop    or deficiency in neurological conditions of the right lower extremity.  

Further, the Veteran has a Workers' Compensation note of diagnosis and care with follow up by a private physician stating that his right lower extremity radicular symptoms are most likely from the herniated L4-5 disc, which is supported by an   MRI of the lumbar spine long after his separation from active duty military service.  Finally, treatment notes from the Veteran's primary care provider from 2003 to 2014 mention no condition of the foot or knee that severely impedes or causes problems for the Veteran.  Likewise, there are no consults or notes from neurology, orthopedics, or podiatry for follow up for any right knee or right foot neurological conditions.  Thus, the examiner opined that the Veteran's claimed right foot condition was less likely than not permanently worsened beyond normal progression by his service-connected right knee disabilities because no objective evidence exists in post service medical records showing that his right knee corrective surgery for his medial meniscus and ACL tear temporarily or permanently worsens his right foot condition, to include a loss of feeling. 

While the Veteran asserts that he suffers from a right foot condition that is related      to service and/or the service-connected right knee disability, he has not shown that     he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence        to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological disabilities are not matters capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the existence and etiology of a neurological condition of the right foot    is not competent medical evidence.  The Board finds the opinion of the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions. 

In summary, the most probative evidence indicates the Veteran does not suffer from a neurological condition of the right foot that is related to service or caused    or aggravated by his service-connected right knee disability. Accordingly, the claim for service connection for a neurological condition of the right foot condition is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning   a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a January 2010 rating decision, the RO continued the noncompensable rating for a hockey stick shaped surgical scar on the right knee.  The Veteran is also separately service connected for three surgical scars of the right knee under Diagnostic Code 7805 and a 4 by .5 cm linear surgical scar of the right knee under Diagnostic Code 7804.  The Veteran withdrew his appeal concerning the other scars, and symptoms associated with those scars cannot be considered in the evaluation for the hockey    stick shaped surgical scar.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Moreover, the Veteran is separately service-connected for limited motion resulting from his post-operative right knee disability.  Symptoms associated with that disability also cannot be considered when evaluating his hockey stick shaped scar.  Id. 

Scars other than the head and neck are rated under the provisions of 38 C.F.R.              § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  The Veteran's service-connected scar has been assigned a noncompensable rating effective September 14, 2000, pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under Diagnostic Code 7805, other disabling effects not considered under diagnostic codes 7800-7804 are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7801, a scar not of the face, neck or head that is deep and nonlinear is rated as follows.  A rating of 10 percent is assigned for an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801. A rating of 20 percent is assigned for an area of at least 12 square inches but less than 72 square inches (465 sq. cm.).  Id.  A rating of 30 percent is assigned for an area of at least 72 square inches but less than 144 square inches (929 sq. cm.).  Id.  A rating of 40 percent is assigned for an area of 144 square inches or greater.  Id.  A note to Diagnostic Code 7801 explains that a "deep scar" is one associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7802, a scar not of the face, neck or head that is superficial and nonlinear is assigned a rating of 10 percent if it measures 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A note to Diagnostic Code 7802 explains that a "superficial scar" is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7804, a 10 percent disability rating is assigned for one or two scars that are unstable or painful; a 20 percent disability rating is assigned for three or four scars that are unstable or painful; and a maximum 30 percent disability rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1). An additional 10 percent may be added if a scar is both unstable and painful.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).

The Veteran underwent a VA examination in December 2009, and the examiner described the hockey stick shaped scar as being a 6 x 10 centimeter hockey-stick scar inferolateral to the patella.  The short superiolateral "blade" of the hockey-stick is a round 6mm hyperpigmented scar with smooth surface, superficial, and without any    of the negative characteristics enumerated for the other scars.  The longer "handle" portion of the scar is linear, depigmented, and almost invisible, superficial, non-tender, with no functional effects, no inflammation, induration, adherence, sensory      or soft tissue losses.  The entire scar is level with the surface.  Further, the examiner noted that this scar is painless and there was no skin breakdown over the scar.  The examiner remarked that there were no significant effects on the Veteran's occupation or on his usual daily activities as a result of the hockey stick shaped scar.

Pursuant to the November 2014 remand, the Veteran underwent a VA examination          in January 2015.  The examiner described the hockey stick shaped scar as linear and measuring 6 x 10 centimeters.  Further, the examiner noted there were no superficial or deep non-linear scars.  The examiner noted that the scar did not result in limitation of function and did not impact the Veteran's ability to work.

Upon review of the record, the Board notes that Diagnostic Code 7801 is not applicable, as the VA examiners noted the Veteran's hockey stick shaped scar       on the right knee is linear and superficial.  While the Veteran alleges the scar is adherent to underlying tissue, the Board finds the conclusions of the examiner, a medical professional, to be more probative as to the nature of the scar than the Veteran's lay assertions.  In this regard, while the Veteran is competent to attest to having a scar, the Board finds a medical professional to be of greater competence    
in determining whether the scar is adherent to underlying tissue. See Black v. Brown,   10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).   

With respect to Diagnostic Code 7802, the Veteran's scar does not cover the required area, as a compensable rating under that Code requires 929 sq. cm.  38 C.F.R. § 4.118.  Even considering all 5 scars, the total square area of such scars does not rise to an area even close to 929 sq. cm.  Thus, a compensable rating is            not warranted under Diagnostic Code 7802.

The Veteran reports experiencing itching and that the scar does peel from time to time.  He stated he is unable to kneel without pain and the scar keeps him from having full range of use.  However, the Board finds the December 2009 VA examination results to be highly probative.  On that examination, only one of his 5 scars was shown to be painful and/or unstable, but such was not the hockey stick shaped scar.  Moreover, the Board finds the 2015 examination showing no painful or unstable scars to be more probative than the assertions made in connection with his claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Caluza v. Brown, Vet. App. 498, 511 (1995) (The credibility of a witness       can be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, a compensable rating is not warranted for the hockey stick shaped    scar under Diagnostic Code 7804.

Finally, although the Veteran alleges his hockey stick shaped scar causes functional impairment, the December 2009 and 2015 VA examiners found that the Veteran's scar did not result in any disabling effects.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the functional impact of his scar.  In this regard, the Veteran also suffers from knee pain and functional limitation as a result of the underlying surgical repair of his knee.  The Board finds the VA examiners' opinions that the scar was not impacting his functioning to be more probative than the Veteran's lay assertions, especially since the determination of the functional impairment from the knee disability itself versus from just the scar is a medical question better answered by         a medical professional than a lay person.  Accordingly, a higher rating pursuant to Diagnostic Code 7805 is not warranted.

In sum, the Board finds that the preponderance of the competent, credible, and probative evidence is against a compensable evaluation for the hockey stick shaped surgical scar on the right knee.   

In reaching the above conclusion, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the evidence     is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a right foot condition, to include loss of feeling and foot drop is denied. 

A compensable disability rating for a hockey stick shaped scar on the right knee is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


